Citation Nr: 0028725	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-09 282	)	DATE
	)                                  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to March 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In September 2000, the veteran was 
afforded a hearing before the undersigned Board member.


FINDINGS OF FACT

1. An unappealed November 1963 rating decision denied service 
connection for a back injury.

2. The evidence added to the record since the November 1963 
rating decision does bear directly and substantially upon 
the specific matter under consideration regarding the 
claim for service connection for a back disorder and is so 
significant as to warrant consideration of the merits of 
the claim on appeal.

3. No competent evidence has been submitted to demonstrate 
that the veteran has a back disability related to his 
period of military service; the claim of service 
connection for a back disability is not plausible.


CONCLUSIONS OF LAW

1. Evidence received since the November 1963 rating decision 
is new and material; the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in November 1963, denied the 
veteran's claim of entitlement to service connection for a 
back injury.  The RO found that it was not shown that the 
veteran's pre-enlistment back injury was aggravated by 
service.

The evidence of record at the time of the November 1963 RO 
decision that denied service connection for a back condition 
included service medical records.  When examined for 
induction into service in September 1946, the examination 
report noted that the veteran had had an injury to his back 
at the second lumbar vertebrae, four months earlier, with no 
limitation of motion.  There was no neurological abnormality 
and he was found qualified for active service.  

Further, the service medical records indicated that, in 
November 1946, the veteran complained of a "backache" and 
it was noted that a log fell on his back approximately eight 
months earlier.  Examination was essential negative and he 
was referred to the orthopedic clinic.  According to a 
subsequent record, the veteran complained of back pain, and 
the examiner believed it was due to a slight pelvic tilt.  
Scoliosis was clinically diagnosed.  A x-ray of the veteran's 
lumbar spine showed an anomalous development of the sacrum, 
the clinical significance of which was difficult to evaluate.  
The 5th lumbar vertebra was poorly developed and its neural 
arch was somewhat asymmetrical.  There was some scoliosis 
with convexity towards the left in the mid lumbar region, 
that was considered of no clinical significance.  The spacing 
and alignment of the bodies was uniform.  An orthopedic 
consultation note diagnosed chronic lumbar sacral sprain and 
light duty was recommended.  

A December 1946 record indicates that the veteran was seen in 
the orthopedic clinic for postural low back pain for which 
exercise, a bed board and heat were recommended.  When 
examined for separation in March 1947, it was noted that the 
veteran wrenched his back in September 1946 and was treated 
at Camp Belvoir, Virginia.  No musculoskeletal abnormalities 
were noted and he was nonsymptomatic.

A December 1947 Request for Army Information sought dental 
information and reflects that two different Army serial 
numbers were used for the veteran.  According to a June 1948 
record from the Department of the Army, his Army serial 
number had been changed to [redacted] from [redacted]. 

The November 1963 RO decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the November 1963 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) recently set forth a three step-process for reopening 
claims in accordance with the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  See Elkins v. West, 12 Vet. 
App. 209 (1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

The RO received the veteran's request to reopen his claim for 
service connection for a back injury in May 1998.  The 
evidence added to the record since the November 1963 rating 
action that declined to grant service connection for a back 
injury includes morning reports dated in January 1947, a 1969 
statement from the National Personnel Records Center (NPRC), 
private medical records dated from 1980 to 1998, four lay 
statements and the veteran's oral and written statements.

Morning reports, dated in January 1947, and submitted by the 
veteran in September 2000, reflect that while serving in 
Italy, he was treated, but are nonrevealing for pertinent 
findings. 

A February 1969 letter from NPRC advised the veteran of his 
corrected service number, that was changed by Special Order 
#257, dated December 6, 1946, when it was discovered that he 
and another inductee were issued the same serial number, 
[redacted].  The notice further indicates that medical records 
were furnished to the RO in December 1947 and May 1948, under 
the veteran's claim number.  At that time, the RO also 
received an additional service medical record, the November 
1946 radiographic report described above.

Private medical records, dated from 1980 to 1998, show that 
the veteran was treated for back pain.  A May 1980 private 
medical record includes a history of low back pain since an 
apparent injury during World War II.  The record further 
reveals that in 1968, his pain radiated into both legs and 
the veteran was advised that he had a ruptured disc and 
underwent a fusion procedure.  He continued to experience 
back pain.  A December 1993 magnetic resonance image (MRI) 
noted four prior back surgeries and showed degenerative disc 
disease in the lower lumbar spine and significant central 
stenosis at L2-3.  Lumbar stenosis was reported in August 
1997.

Statements dated in March 1998, from the veteran's two 
sisters, mother and brother, are to the effect that he was in 
fine physical shape prior to entering service.  They said a 
few months after discharge, he complained of back pain, his 
legs gave out and P.G. Hunley, M.D., treated him.  

In May 1998, the veteran submitted a November 1981 notice 
from the Social Security Administration (SSA) that indicates 
his claim for disability benefits was approved.

At his September 2000 Board hearing, the veteran testified 
that, prior to entering service while unloading wood from a 
truck, a log, approximately 5 feet long and six to eight 
inches wide, fell across his shoulders and caused him to 
fall.  He did not seek medical attention and finished 
unloading the remaining wood.  During basic training, the 
veteran stepped in a hole, fell and twisted his knee and 
back.  He sought medical treatment that included heat.  In 
December 1946, while stationed in Italy, he fell down a long 
flight of concrete steps and landed on a concrete slab.  He 
was taken to a hospital.  He believed x-rays were obtained 
which showed that no bones were broken.  The veteran received 
heat treatments and was advised to use a bed board.  Because 
of the accident, he returned to the United States after being 
overseas for less than two months.  He continued to have back 
problems at Fort Dix and went to a dispensary once before 
discharge.  Post service, in August 1947, the veteran sought 
medical treatment for back pain after he lost the use of his 
legs while unloading wood from a truck.  He continued to have 
back problems, with his first back surgery at Virginia 
Orthopedic Hospital in 1968.  As of 1979, he was found 
totally disabled by SSA and entitled to receive disability 
benefits.

The veteran has asserted that he has a back disorder that had 
its origins during his period of active military service.  
Service medical records reflect complaints of a backache and 
x-ray shows scoliosis and an anomalous development of the 
sacrum, the clinical significance of which was difficult to 
evaluate.  

The evidence received since the November 1963 decision 
consists of private medical records, morning reports, lay 
statements and the veteran's oral testimony.  The veteran's 
testimony to the effect that his pre service back injury did 
not require medical attention and he had no back problems at 
service entry, that he injured his back twice in service, 
once during basic training and more seriously in December 
1946 while in Italy is new and relevant.  The January 1947 
morning reports showing treatment, the four lay statements 
and the private medical records showing post-service 
diagnoses of lumbar stenosis and left-sided disc herniation 
at L2-3 are new and do bear directly on the issue before the 
Board.  In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin 
and, thus, does bear directly and substantially upon the 
specific matter under consideration; thus warranting 
consideration of the merits of the claim on appeal.  See 
Hodge.  Thus, this evidence is new and material and, 
therefore, reopens the veteran's claim of entitlement to 
service connection for a back injury.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a). A "well grounded" claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998)

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. 

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991). A history of preservice 
conditions recorded at the time of service entrance 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1999).

Initially, the Board finds that there is not clear and 
unmistakable evidence to rebut the presumption of soundness 
at service entrance with respect to the veteran's back 
disorder.  Although service medical records indicate that he 
had an old injury to his back at the second lumbar vertebrae 
four months earlier, prior to service entry, there is no 
record of pre-service treatment or other medical evidence 
establishing a diagnosis of a back disorder before he began 
his period of active duty.  The Board notes that no back 
abnormality was evident when he was examined for service. 
38 U.S.C.A. §§ 1111, 1137 (West 1991); see Crowe v. Brown, 
supra.

That being said, available service records reflect complaints 
of back pain in November and December 1946.  However, when 
examined for discharge in March 1947, although it was noted 
that the veteran wrenched his back in September 1946 and had 
been treated at Camp Belvoir, Virginia, a musculoskeletal 
abnormality was not reported.  The evidence shows that the 
veteran currently has degenerative disc disease in the lower 
lumbar spine and lumbar stenosis; however, no competent 
medical evidence has been submitted to show that these 
disabilities are related to service or any incident thereof.  
On the other hand, the record reflects that his back was 
normal on separation from service and the first post service 
evidence of record of a back disorder is from a 1980 medical 
record and that describes a 1968 fusion procedure, many years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's degenerative disc disease and lumbar stenosis to 
service or any incident of service has been presented.  
Accordingly, it can only be concluded that degenerative disc 
disease and lumbar stenosis had its onset after the veteran's 
separation from service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

With respect to his contentions, the veteran, and his 
relatives, are not qualified, as lay persons, to furnish 
etiological opinions or medical diagnoses, as this requires 
medical expertise.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Their opinions, therefore, are of minimal probative 
value.  The Board notes that, while the veteran, no doubt 
believes that he has a back disorder that originated in, or 
was aggravated by, service, the fact, nonetheless, remains, 
that no competent medical evidence has been received 
attributing a current back disorder, including lumbar 
stenosis, to service, or the injuries reported to have 
occurred in service.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. § 5107(a).  Since the claim is 
not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390; (1995).

Finally, as to contention that the veteran raised that his 
shared Army service number may have caused some of his 
service medical records to be misfiled, the Board notes that, 
as described above, the Army found its own error, corrected 
it and checked the records; furnishing numerous records for 
the veteran bearing the duplicate number.  In fact, the 
December 1947 Request for Army Information reflects both 
numbers.  Additional service medical records were provided to 
the RO in 1969.  There is simply no evidence to show that the 
problem was not flagged and corrected or that all the 
veteran's available service medical records have not been 
associated with the claims file.



ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is granted.

Service connection is denied for a back disorder.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 


